DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-2, 4-5, 7-9, 14, 29, and 31-41 in the reply filed on 1/19/21 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kwon et al. (US pub 20130099373).
	With respect to claim 1, Kwon et al. teach a semiconductor package comprising (see figs. 1-18, particularly figs. 1A-1R and 2A-2D and associated text): 
a lower semiconductor package 100; and 
an upper semiconductor package 200A on the lower semiconductor package, wherein the upper semiconductor package comprises: 
an upper package substrate 210A; 
a memory chip 260 A,B on the upper package substrate; 
a wire 259A that electrically connects the memory chip to the upper package substrate; 

a signal connector (one of 195A, 195B has to be signal connector) on a bottom surface of the upper package substrate; and an upper package molding material 209.  
	With respect to claim 2, Kwon et al. teach the lower semiconductor package comprises: 
a lower package substrate 110; 
an application processor (AP) chip 160 on the lower package substrate; 
a lower package molding material 109 on the lower package substrate and on the AP chip; and 
a through-mold via (TMV) (one of 195A,195B) in the lower package molding material, and wherein the lower package substrate comprises an internal signal wiring line (184C connected internally to 145) , an external signal wiring line (one wires connected to 199 externally), and a lower package power wiring line (one of wires must be power line).  
With respect to claim 4, Kwon et al. teach the external signal wiring line and/or the lower package power wiring line electrically connects the AP chip to a solder 199 on a bottom surface of the lower package substrate.  

Claim(s) 37, 38, and 39 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kwon et al. (US pub 20130099373).
	With respect to claim 37, Kwon et al. teach a semiconductor package comprising (see figs. 1-18, particularly figs. 1A-1R and 2A-2D and associated text): 

an upper semiconductor package 200A on the lower semiconductor package, wherein the upper semiconductor package comprises: 
an upper package substrate 210A; 
a semiconductor chip 260A,B on the upper package substrate; 
an upper package molding material 209 on the upper package substrate and the semiconductor chip; 
a power connector (one of 195A, 195B has to be power connector) in the upper package molding material; and 
a signal connector (one of 195A, 195B has to be signal connector) between the upper package substrate and the lower semiconductor package.  
With respect to claim 38, Kwon et al. teach the semiconductor chip on the upper semiconductor package is a second semiconductor chip, wherein the lower semiconductor package comprises: 
a lower package substrate 110; 
a first semiconductor chip 160 on the lower package substrate; 
a lower package molding material 109 on the lower package substrate and on the first semiconductor chip; and 
a through-mold via (TMV) (one of 195A,195B) in the lower package molding material, and wherein the lower package substrate comprises an internal signal wiring line (184C connected internally to 145), an external signal wiring line (one wires connected to 199 externally), and 
a lower package power wiring line (one of wires must be power line). 
.  
 Allowable Subject Matter
Claims 29, 31-36 are allowed.
Claims 5, 7-9, and 14, 40-41 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG PHAM whose telephone number is (571)272-1714.  The examiner can normally be reached on Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



LONG . PHAM
Examiner
Art Unit 2814



/LONG PHAM/Primary Examiner, Art Unit 2814